AO 2458 (Rev. 02/08/2019) Jud~ent in a Criminal Petty Case (Modified)                                                                             Pa_g_e 1 of 1



                                           UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                           V.                                             (For Offenses Committed On or After November I, 1987)


                        Ernesto Salinas-Castanon                                          Case Number: 2:19-mj-11898

                                                                                          Frank Torres Morell
                                                                                          Defendant's Attorney


REGISTRATION NO. 92306298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                       _..:.... ___ _______________________
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                   Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count( s)
                                                                                  -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 A
                                 '
                                           TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, December 27, 2019
                                                                                   ale of Imposition of Sentence

                           /'I   \
                                                    FILED
                 :, i      ' \       \..
Received         ',,; ---~ !·J
             -----+--I----+-                          DEC 2 7 2019
             DUSI
                                                CLEHr< \;~, c;,~:iciici coue1T   UN[TED STATES MAGISTRATE JUDGE
                                           SOUTHEF",'J :"'~
                                           BY            _
                                                              r~, qt c,,111 o_
                                                                ~
                                                                             ,RNIA
                                                                           JF::,)UTY


Clerk's Office Copy                                                                                                                  2: 19-mj-11898
